EXHIBIT 10.1



EXECUTION VERSION
AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of October 14,
2015 by and among Hardinge Inc., a New York corporation (the “Company”), Privet
Fund LP, a Delaware limited partnership, and Privet Fund Management, LLC, a
Delaware limited liability company (collectively, “Privet”) (each of the Company
and Privet, a “Party” to this Agreement, and collectively, the “Parties”).
RECITALS
WHEREAS, the Company and Privet have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;
WHEREAS, as of the date hereof, Privet is deemed to beneficially own shares of
Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
964,040 shares (the “Shares”), or approximately 7.5%, of the Common Stock issued
and outstanding on the date hereof; and
WHEREAS, as of the date hereof, the Company and Privet have determined to come
to an agreement with respect to the composition of the Board of Directors of the
Company (the “Board”) and certain other matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:


1.    Nomination and Election of Directors; Board Committees and Related
Agreements.


(a)Nomination and Election of Directors. Immediately after the execution of this
Agreement, the Board and all applicable committees and subcommittees of the
Board shall take all necessary actions to (1) set the size of the Board at eight
(8) members and (2) appoint Benjamin Rosenzweig (the “Privet Nominee”) as a
director of the Company. The Privet Nominee shall be nominated to stand for
election at the Company’s 2016 annual meeting of stockholders (the “2016 Annual
Meeting”) as a Class III director with a term expiring at the 2018 annual
meeting of stockholders (the “2018 Annual Meeting”). After the appointment of
the Privet Nominee in accordance with this Section 1(a) and before the
appointment of the Additional Independent Nominee (as defined below) in
accordance with Section 1(a)(i), the Board and all applicable committees and
subcommittees of the Board shall not (i) increase the size of the Board to more
than eight (8) directors or (ii) seek to change the classes on which the Board
members serve, in each case without the prior written consent of Privet.


(i)So long as Privet’s aggregate beneficial ownership of Common Stock is in
excess of the Minimum Ownership Threshold (as defined below), commencing on the
earliest of (1) March 1, 2016 and (2) the date upon which the Company publicly
announces that the Board has terminated that certain strategic review process
announced on August 24, 2015, the Company and Privet will mutually and promptly
seek to identify a new director who qualifies as “independent” pursuant to the
Securities and Exchange Commission and NASDAQ listing standards to serve as a
Class II director with a term expiring at the 2017 annual meeting of
stockholders (the “2017 Annual Meeting”) or expiring at the annual meeting of
stockholders in 2020, as applicable (such director, the “Additional Independent
Nominee” and together with the Privet Nominee, the “New Nominees”). The search
process for the Additional Independent Nominee shall be conducted by the
Nominating and Governance Committee, which shall give due consideration to any
candidate suggested by Privet. After the Nominating and Governance Committee and
Privet jointly recommend an Additional Independent Nominee to the Board, the
Board shall vote on the appointment of such Additional Independent Nominee to
the Board. In connection with any such appointment to the Board, the Board shall
take all necessary actions to (1) set the size of the Board at nine (9) members
and (2) appoint, as soon as practicable, the Additional Independent Nominee
(who, upon election at an annual meeting of stockholders, will be a Class II
director with a term expiring at the 2017 Annual Meeting or expiring at the
annual meeting of stockholders in 2020, as applicable). After the appointment of
the Additional Independent Nominee in accordance with this Section 1(a)(i) and
until the size of the Board is set at




--------------------------------------------------------------------------------




eight (8) members in accordance with Section 1(a)(ii), the Board and all
applicable committees and subcommittees of the Board shall not (i) increase the
size of the Board to more than nine (9) directors or (ii) seek to change the
classes on which the Board members serve, in each case without the prior written
consent of Privet.


(ii)Not later than the 2017 Annual Meeting, the Board and all applicable
committees and subcommittees of the Board shall take all necessary actions to
set the size of the Board at eight (8) members (subject to further increase or
decrease by the Board after the 2017 Annual Meeting), provided, that in doing
so, none of the New Nominees (or any Replacement Privet Director, if applicable)
shall be required to resign as a director.


(iii)Prior to the mailing of its definitive proxy statement for the 2016 Annual
Meeting, the Board and all applicable committees and subcommittees of the Board
shall take all necessary actions to nominate the Privet Nominee for election to
the Board at the 2016 Annual Meeting as a Class III director with a term
expiring at the 2018 Annual Meeting. If the Additional Independent Nominee is
identified and approved by the Board in accordance with Section 1(a)(i) prior to
the mailing of the Company’s definitive proxy statement for the 2016 Annual
Meeting, the Board and all applicable committees and subcommittees of the Board
shall take all necessary actions to nominate the Additional Independent Nominee
for election to the Board at the 2016 Annual Meeting as a Class II director with
a term expiring at the 2017 Annual Meeting. The Company will recommend, support
and solicit proxies for the election of the Privet Nominee (or a Privet
Replacement Director (as defined below), if applicable), and the Additional
Independent Nominee, if applicable, at the 2016 Annual Meeting in the same
manner as for the other nominees nominated by the Board at the 2016 Annual
Meeting.


(iv)If the Privet Nominee (or any Privet Replacement Director) is unable or
unwilling to serve as a director, resigns as a director or is removed as a
director prior to the 2017 Annual Meeting, and at such time Privet beneficially
owns in the aggregate at least the lesser of five percent (5.0%) of the
Company’s then outstanding Common Stock and 641,835 shares of Common Stock
(subject to adjustment for stock splits, reclassifications, combinations and
similar adjustments) (the “Minimum Ownership Threshold”), Privet shall have the
ability to recommend a substitute person(s) in accordance with this Section
1(a)(iv) (any such replacement nominee shall be referred to as the “Privet
Replacement Director”). Any Privet Replacement Director recommended by Privet
must qualify as “independent” pursuant to the Securities and Exchange Commission
and NASDAQ listing standards. The Nominating and Governance Committee shall make
its determination and recommendation regarding whether such person so qualifies
as independent within five (5) business days after (i) such nominee has
submitted to the Company the documentation required by Section 1(b)(v) herein
and (ii) representatives of the Company’s Board have conducted customary
interview(s) of such nominee. The Company shall use its reasonable best efforts
to conduct any interview(s) contemplated in this section as promptly as
practicable, but in any case, assuming reasonable availability of the nominee,
within twenty (20) business days, after Privet’s submission of such nominee. In
the event the Nominating and Governance Committee does not accept a substitute
person recommended by Privet as the Privet Replacement Director as a result of
such person not so qualifying as independent, Privet shall have the right to
recommend additional substitute person(s) whose appointment shall be subject to
the Nominating and Governance Committee recommending such person in accordance
with the procedures described above. Upon the recommendation of a Privet
Replacement Director nominee by the Nominating and Governance Committee, the
Board shall vote on the appointment of such Privet Replacement Director to the
Board no later than five (5) business days after the Nominating and Governance
Committee recommendation of such Privet Replacement Director; provided, however,
that if the Board does not elect such Privet Replacement Director to the Board
as a result of such person not meeting the independence standards described
above, the Parties shall continue to follow the procedures of this Section
1(a)(iv) until a Privet Replacement Director is elected to the Board. Any Privet
Replacement Director designated pursuant to this Section 1(a)(iv) replacing the
Privet Nominee prior to the 2016 Annual Meeting shall stand for election at the
2016 Annual Meeting as a Class III director with a term expiring at the 2018
Annual Meeting. If at any time Privet’s aggregate beneficial ownership of Common
Stock decreases to less than the Minimum Ownership Threshold, the right of
Privet pursuant to this Section 1(a)(iv) to participate in the recommendation of
a Privet Replacement Director to fill the vacancy caused by any such resignation
of the Privet Nominee or any Privet Replacement Director shall automatically
terminate.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event that Privet fails to comply with its
obligations in Section 1(b)(iii) prior to the 2016 Annual Meeting, the Company
shall not be required to nominate, recommend, support or solicit proxies for the
election of the Privet Nominee or any Privet Replacement Director for election
to the Board at the 2016 Annual Meeting.


(v)During the Standstill Period (as defined below), the Company shall not amend
its By-Laws (as defined below) in any manner relating to the nomination,
election, or qualification of the members of the Board, or implement any other
restriction with respect thereto, without the prior written consent of Privet.


(b)Additional Agreements.


(i)Privet agrees that it will cause its controlled Affiliates and Associates to
comply with the terms of this Agreement and shall be responsible for any breach
of this Agreement by any such controlled Affiliate or Associate. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, or the rules
or regulations promulgated thereunder (the “Exchange Act”) and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.


(ii)Upon execution of this Agreement, Privet hereby agrees that it will not, and
that it will not permit any of its controlled Affiliates or Associates to, (1)
nominate or recommend for nomination any person for election at the 2016 Annual
Meeting, directly or indirectly, (2) submit any proposal for consideration at,
or bring any other business before, the 2016 Annual Meeting, directly or
indirectly, or (3) initiate, encourage or participate in any “withhold” or
similar campaign with respect to the 2016 Annual Meeting, directly or
indirectly. Privet shall not publicly or privately encourage or support any
other stockholder to take any of the actions described in this Section 1(b)(ii),
provided, however, that the foregoing shall not be deemed to limit the exercise
by the New Nominees (or any Privet Replacement Directors) of their fiduciary
duties and such exercise by such individuals shall not be a breach of this
Agreement.


(iii)Privet agrees that it will (1) continue to have the right to vote all of
the Shares held as of the date hereof through the 2016 Annual Meeting and (2)
appear in person or by proxy at the 2016 Annual Meeting and vote all shares of
Common Stock of the Company beneficially owned by Privet at the meeting (x) in
favor of the slate of directors recommended by the Board, (y) in favor of the
ratification of the appointment of Ernst & Young LLP as the Company’s
independent registered public accounting firm for the year ending December 31,
2016 and (z) in accordance with the Board’s recommendation with respect to the
advisory vote on executive compensation.


(iv)Concurrently with the execution of this Agreement, Privet has delivered to
the Company an irrevocable resignation letter pursuant to which the Privet
Nominee shall resign from the Board and all applicable committees and
subcommittees thereof if at any time Privet’s aggregate beneficial ownership of
Common Stock decreases to less than the Minimum Ownership Threshold or if this
Agreement is terminated pursuant to Section 5(b). In addition, prior to the
appointment of any Privet Replacement Director to the Board pursuant to Section
1(a)(iv), Privet agrees to obtain from such Privet Replacement Director and
deliver to the Company an irrevocable resignation letter pursuant to which the
Privet Replacement Director shall resign from the Board and all applicable
committees and subcommittees thereof if at any time Privet’s aggregate
beneficial ownership of Common Stock decreases to less than the Minimum
Ownership Threshold or if this Agreement is terminated pursuant to Section 5(b).


(v)Prior to the date of this Agreement, the Privet Nominee has submitted to the
Company (x) a fully completed copy of the Company’s standard director & officer
questionnaire and other reasonable and customary director onboarding
documentation required by the Company of all current directors in connection
with the appointment or election of new Board members, (y) the information
required pursuant to Section 5 of Article III of the Company’s By-Laws (the
“By-Laws”) and (z) a written acknowledgment that the Privet Nominee agrees to be
bound by all current policies, codes and guidelines applicable to directors of
the Company in existence and publicly available at




--------------------------------------------------------------------------------




www.ir.hardinge.com/governance.cfm as of the date hereof. Any Privet Replacement
Director will also promptly (but in any event prior to being placed on the Board
in accordance with this Agreement) submit to the Company (a) a fully completed
copy of the Company’s standard director & officer questionnaire and other
reasonable and customary director onboarding documentation required by the
Company of all current directors in connection with the appointment or election
of new Board members, (b) the information required pursuant to Section 5 of
Article III of the By-Laws and (c) a written acknowledgment that the Privet
Replacement Director agrees to be bound by all current policies, codes and
guidelines applicable to directors of the Company in existence and publicly
available at www.ir.hardinge.com/governance.cfm as of the date of such
director’s appointment to the Board .


(vi)Privet agrees that the Board or any committee or subcommittees thereof, in
the exercise of its fiduciary duties, may recuse the Privet Nominee (or any
Privet Replacement Director, if applicable) from the portion of any Board or
committee or subcommittee meeting at which the Board or any such committee or
subcommittee is evaluating and/or taking action with respect to (i) the
ownership of Shares by Privet, (ii) the exercise of any of the Company’s rights
or enforcement of any of the obligations under this Agreement, (iii) any action
taken in response to actions taken or proposed by Privet or its Affiliates with
respect to the Company or (iv) any transaction proposed by, or with, Privet or
its Affiliates.


(vii) Notwithstanding the foregoing, Privet’s obligations pursuant to Section 1
and Section 2 hereof are subject to the Company’s compliance with its
obligations in Section 1(a) and Section 1(c) hereof. In the event that the
Company fails to comply with its obligations in Section 1(a) and Section 1(c)
hereof, Privet shall not be required to comply with Section 1(b) and Section 2
hereof.


(viii)Privet agrees that the Privet Nominee’s compensation as a non-employee
director for 2015 will be pro-rated based on the date of the Privet Nominee’s
commencement of services as a director.


(c)Strategic Alternatives Matters. Subject to applicable laws and regulations,
if the Board establishes a special committee of the Board to oversee that
certain strategic review process announced on August 24, 2015 (the “Special
Committee”), the Board and all applicable committees and subcommittees of the
Board shall take all actions necessary to ensure that during the Standstill
Period, the members of the Special Committee include the Privet Nominee (or any
Privet Replacement Director, if applicable). In addition, during the Standstill
Period, any meeting of the Board regarding such strategic review process shall
conclude with an executive session of the independent directors unless such
session is waived by all of the independent directors.


2.    Standstill Provisions.


(a)Privet agrees that from the date of this Agreement until the earlier of (x)
immediately following the certification of the voting results from the 2016
Annual Meeting and (y) the termination of this Agreement in accordance with its
terms (the “Standstill Period”), neither it nor any of its Affiliates or
Associates under its control or direction will, and it will cause each of its
Affiliates and Associates under its control not to, directly or indirectly, in
any manner:


(i)solicit, or knowingly encourage or in any way engage in any solicitation of,
any proxies or consents or become a “participant” in a “solicitation” as such
terms are defined in Regulation 14A under the Exchange Act of proxies or
consents (including, without limitation, any solicitation of consents that seeks
to call a special meeting of stockholders), in each case, with respect to
securities of the Company;


(ii)advise, knowingly encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders, except in accordance with Section 1, or seek to
do so;


(iii)deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than




--------------------------------------------------------------------------------




any such voting trust, arrangement or agreement solely among the Affiliates or
Associates of Privet and otherwise in accordance with this Agreement;


(iv)seek, alone or in concert with others, representation on the Board, except
as specifically contemplated in Section 1;


(v)seek or knowingly encourage any person to submit nominations in furtherance
of a “contested solicitation” or take other applicable action for the election
or removal of directors with respect to the Company;


(vi)form or join in a partnership, limited partnership, syndicate or other
group, including, without limitation, a group as defined under Section 13(d) of
the Exchange Act, with respect to any Common Stock or take any other action that
would divest Privet of the ability to vote or cause to be voted its shares of
Common Stock in accordance with this Agreement;


(vii)act alone or in concert with others to control or seek to control the
management or the Board (excluding actions (A) specifically contemplated in
Section 1 and (B) taken by the Privet Nominee (or Privet Replacement Director,
if applicable) in his or her capacity as a director of the Company);


(viii)with respect to the Company or the Common Stock, make any communication or
announcement (other than in the ordinary course of its business on a
confidential basis to their investors) stating how its shares of Common Stock
will be voted, or the reasons therefor or otherwise communicate pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act;


(ix)enter into any arrangements, understanding or agreements (whether written or
oral) with, or advise, finance, assist or knowingly encourage, any other person
in connection with any of the foregoing, or make any investment in or enter into
any arrangement with any other person that engages, or offers or proposes to
engage, in any of the foregoing;


(x)make any public statement or public disclosure regarding any intent, purpose,
plan or proposal with respect to the Board, the Company, its management,
policies or affairs or any of its securities or assets (including with respect
to any merger, acquisition, recapitalization, restructuring, disposition or
other business combination involving the Company) or this Agreement, that is
inconsistent with the provisions of this Agreement, including any intent,
purpose, plan or proposal that is conditioned on, or would require waiver,
amendment, nullification or invalidation of, any provision of this Agreement or
take any action that could require the Company to make any public disclosure
relating to any such intent, purpose, plan, proposal or condition;


(xi)purchase or cause to be purchased or otherwise acquire or agree to acquire
beneficial ownership of any Common Stock or other securities issued by the
Company, or any securities convertible into or exchangeable for Common Stock,
if, in any such case immediately after the taking of such action, Privet
together with its Affiliates and Associates would, in the aggregate,
beneficially own 15% or more of the then outstanding shares of Common Stock;


(xii)otherwise take, or solicit, cause or knowingly encourage others to take,
any action inconsistent with any of the foregoing; or


(xiii)take any action challenging the validity or enforceability of this Section
2 or this Agreement, or request the Company or Board to amend or waive any
provision of this Section 2 (provided, that Privet may make confidential
requests to the Board to amend or waive any provision of this Section 2, which
the Board (excluding the New Nominees (and Privet Replacement Director, if
applicable)) may accept or reject in its sole discretion, so long as any such
request is not publicly disclosed by Privet and is made by Privet in a manner
that does not require the public disclosure thereof by the Company, Privet or
any other person).


(b)Except as expressly provided in Section 1 or Section 2(a), Privet shall be
entitled to vote the Shares on any other proposal duly brought before the 2016
Annual Meeting or otherwise vote as Privet determines in its sole discretion.




--------------------------------------------------------------------------------






3.    Representations and Warranties of the Company.
The Company represents and warrants to Privet that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.


4.Representations and Warranties of Privet.
Privet represents and warrants to the Company that (a) the authorized signatory
of Privet set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind Privet thereto, (b) this Agreement
has been duly authorized, executed and delivered by Privet, and is a valid and
binding obligation of Privet, enforceable against Privet in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of Privet as currently
in effect, (d) the execution, delivery and performance of this Agreement by
Privet does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to Privet, or (ii) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which Privet is a party or by which it is bound, (e) as of the
date of this Agreement, Privet is deemed to beneficially own in the aggregate
964,040 shares of Common Stock, (f) as of the date hereof, Privet does not
currently have, and does not currently have any right to acquire or any interest
in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its Affiliates, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Common Stock, whether or not any of the foregoing would give rise to
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement), (g) any Additional Independent
Nominee will be independent of Privet, (h) Privet has not, directly or
indirectly, compensated or agreed to, and will not, compensate the New Nominees
(or any Privet Replacement Director, as applicable) for his or her respective
service as a nominee or director of the Company with any cash, securities
(including any rights or options convertible into or exercisable for or
exchangeable into securities or any profit sharing agreement or arrangement), or
other form of compensation directly or indirectly related to the Company or its
securities, other than any performance-based compensation tied to Privet’s
investments, and (i) no person other than Privet has any rights with respect to
the Shares.


5.Termination.
This Agreement shall remain in full force and effect until the earliest of:
(a)     the certification of the voting results of the 2017 Annual Meeting;
(b)    the Company, the Board or Privet materially breaches an obligation under
this Agreement, provided that the non-breaching party elects to terminate this
Agreement and, if such breach is curable, such non-breaching party has provided
written notice of such breach (which notice shall specify in reasonable detail
the facts and circumstances surrounding such breach) and such breach has not
been cured within a ten (10) day period; provided, that if this Agreement is
terminated




--------------------------------------------------------------------------------




pursuant to this Section 5(b) as a result of an uncured breach by Privet, the
Privet Nominee (or the Privet Replacement Director, if applicable) agree to, and
Privet agrees to cause the Privet Nominee (or the Privet Replacement Director,
if applicable) to, promptly resign from the Board; or
(c)    such other date established by mutual written agreement of the Parties
hereto.


6.Press Release.
Promptly following the execution of this Agreement, the Company and Privet shall
jointly issue a mutually agreeable press release, in substantially the form
attached hereto as Annex A (the “Mutual Press Release”), announcing certain
terms of this Agreement. Prior to the issuance of the Mutual Press Release and
subject to the terms of this Agreement, neither the Company (including the Board
and any committee or subcommittee thereof) nor Privet shall issue any press
release or public announcement regarding this Agreement or the matters
contemplated hereby without the prior written consent of the other Party, other
than a Form 8-K to be filed by the Company and an amendment to its Schedule 13D
to be filed by Privet. During the Standstill Period, neither the Company nor
Privet or the Privet Nominee shall make any public announcement or statement
that is inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party, and otherwise in accordance with
this Agreement.


7.Specific Performance.
Each of Privet, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that Privet,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of, the terms hereof, and the other Party hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity. This Section 7 is not the exclusive remedy for any violation of this
Agreement.


8.Expenses.
The Company shall reimburse Privet for its reasonable, documented out-of-pocket
fees and expenses (including legal expenses) incurred through the date of this
Agreement in connection with the negotiation and execution of this Agreement,
provided, that such reimbursement shall not exceed $35,000 in the aggregate.


9.Severability.
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Parties agree to use their commercially reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.




--------------------------------------------------------------------------------






10.Notices.
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:
If to the Company: Hardinge Inc.
1 Hardinge Drive
Elmira, NY 14902
Attention: Richard Simons
Telephone: (607) 378-4107
Facsimile: (607) 734-2353
Email: Rick.Simons@hardinge.com
With copies (which shall not constitute notice) to:Skadden, Arps, Slate, Meagher
& Flom LLP
4 Times Square
New York, NY 10036
Attention: Richard J. Grossman
Telephone: (212) 735-2116
Facsimile: (917) 777-2116
Email: Richard.Grossman@skadden.com


If to Privet:
Privet Fund Management LLC

79 West Paces Ferry Rd
Suite 200B
Atlanta, GA 30305
Attention: Benjamin Rosenzweig
Telephone: (404) 419-2670
Facsimile: (678) 999-5908


With a copy (which shall not constitute notice) to: Bryan Cave LLP
One Atlantic Center, 14th Floor
1201 W. Peachtree Street, NW
Atlanta, GA 30309
Attention: Rick Miller
Telephone: (404) 572-6787
Facsimile: (404) 420-0787
Email: Rick.Miller@bryancave.com


11.Applicable Law.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the New York State Supreme Court and
any state appellate court therefrom within the State of New York (or, if the New
York State Supreme Court declines to accept jurisdiction over a particular
matter, any federal court located in New York, New York). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from




--------------------------------------------------------------------------------




jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.


12.Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).


13.Mutual Non-Disparagement.
Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section, neither it nor any of
its respective agents, subsidiaries, affiliates, successors, assigns, officers,
key employees or directors, shall in any way publicly criticize, disparage, call
into disrepute, or otherwise defame the other Parties or such other Parties’
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Parties’ subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees,
stockholders, agents, attorneys or representatives, or any of their businesses,
products or services, in any manner that would reasonably be expected to damage
the business or reputation of such other Parties, their businesses, products or
services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, stockholders,
agents, attorneys or representatives. This Section shall not limit the power of
any director of the Company to act in accordance with applicable law; provided,
however, that the Company shall be responsible for any such action by a director
other than the Privet Nominee (and any Privet Replacement Director, if
applicable) that would otherwise be in violation of this Section 13; and
provided, further, that Privet shall be responsible for any such action by the
Privet Nominee (and any Privet Replacement Director, if applicable) that would
otherwise be in violation of this Section 13.


14.Confidentiality.
The Company hereby agrees that: (i) Benjamin Rosenzweig, if he wishes to do so,
is permitted to and may provide confidential information to Privet and its
controlled Affiliates provided that prior to providing any such confidential
information, Benjamin Rosenzweig and the appropriate Privet entities execute a
confidentiality agreement, in substantially the form attached hereto as Annex B
(the “Confidentiality Agreement”), and (ii) the Company will execute and deliver
the Confidentiality Agreement to Privet substantially contemporaneously with
execution and delivery thereof by the other signatories thereto.


15.Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.
This Agreement (and the Annexes) contains the entire understanding of the
Parties hereto with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each the Company and Privet. No failure on the part
of any Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to Privet, the prior written consent
of the Company, and with respect to the Company, the prior written consent of
Privet. This Agreement is solely for the benefit of the Parties hereto and is
not enforceable by any other persons.
[The remainder of this page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.


HARDINGE INC.
By:    __________________            
Name:
Title:
































































































[Signature Page to Agreement]




--------------------------------------------------------------------------------






PRIVET FUND LP
By: Privet Fund Management LLC, its Managing Partner
By: __________________                
Name: Ryan Levenson
Title: Sole Manager


PRIVET FUND MANAGEMENT LLC
By: __________________                
Name: Ryan Levenson
Title: Sole Manager


















































































[Signature Page to Agreement]


